                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

MARCUS BUGGS,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-00729

KELLY LUCAS, et al.,

     Defendants.

                      MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on May 15, 2019, in

which he recommended that the district court grant defendant

Meade’s motion to dismiss, deny plaintiff’s motion for injunctive

relief, grant the BOP defendants’ “Motion to Dismiss, or in the

Alternative, Motion for Summary Judgment”, deny plaintiff’s motion

for default judgment, and remove this matter from the court’s

docket.

          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de
novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

          The parties failed to file any objections* to the Magistrate

Judge's Findings and Recommendation within the allotted time

period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Aboulhosn, the court adopts the findings and

recommendations contained therein.      Accordingly, the court hereby:

          1)   GRANTS defendant Meade’s motion to dismiss;

          2)   DENIES plaintiff’s motion for injunctive relief;

          3)   GRANTS the BOP Defendants’ “Motion to Dismiss, or in

               the Alternative, Motion for Summary Judgment”;

          4)   DENIES plaintiff’s motion for default judgment; and

          5)   DIRECTS the the Clerk to remove this case from the

               court’s active docket.

          The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

          IT IS SO ORDERED this 26th day of June, 2019.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




     *
       Subsequent to the filing of the PF&R, both plaintiff and
defendants filed documents responsive to the filing of the
amended complaint. See ECF Nos. 75 and 76. Those documents did
not address the merits of the PF&R.

                                   2
